 

 [v080366_logo1.jpg] 
Wachovia Bank, National Association
Wachovia Capital Markets, LLC
One Wachovia Center
301 South College Street
Charlotte, NC 28288-0737
 

 
 
CONFIDENTIAL




June 30, 2007


Consolidated Communications Holdings, Inc.
Consolidated Communications, Inc.
Consolidated Communications Acquisition Texas, Inc.
121 South 17th Street
Mattoon, Illinois 61938


Attention:     Steven L. Childers, Chief Financial Officer





Re:
Project Keystone Commitment Letter
$950,000,000 Senior Secured Facilities



Ladies and Gentlemen:


You have advised Wachovia Bank, National Association (“Wachovia Bank”), and
Wachovia Capital Markets, LLC (“Wachovia Securities” and, together with Wachovia
Bank, the “Wachovia Parties” or “we” or “us”) that Consolidated Communications
Holdings, Inc. (“Holdings”), Consolidated Communications, Inc. (the “CCI
Borrower”) and Consolidated Communications Acquisition Texas, Inc. (the “CCAT
Borrower” and together with the CCI Borrower, the “Borrowers”) intend to acquire
(the “Merger”) and directly own all of the assets and equity interests of North
Pittsburgh Systems, Inc. (the “Acquired Company”), pursuant to a merger
agreement among Holdings, a wholly-owned subsidiary of Holdings and the Acquired
Company (the “Merger Agreement”). The date on which the Merger is consummated is
referred to as the “Closing Date”.
 
We understand that a portion of the aggregate consideration for the Merger will
be in the form of equity of Holdings issued in exchange for outstanding equity
of the Acquired Company at the exchange ratio set forth in the Merger Agreement.
Further, we understand that the total funds needed to finance the cash portion
of the consideration for the Merger, to repay certain existing debt of the
Acquired Company and its subsidiaries and refinance certain existing debt of
Holdings and its subsidiaries (collectively, the “Refinancing”), to pay fees,
commissions and expenses in connection with the Transactions (as defined below)
and to finance ongoing working capital requirements of Holdings and certain of
its subsidiaries following the Transactions will include:
 
(a) senior secured credit facilities of up to $950,000,000 to the Borrowers
consisting of (i) a senior secured term loan facility in an aggregate principal
amount of up to $900,000,000 (the “Term Loan Facility”) which shall be available
in (A) an initial draw in an aggregate principal amount of $760,000,000 and (B)
a delayed draw in an aggregate principal amount of up to $140,000,000 and (ii) a
senior secured revolving credit facility of up to $50,000,000 (the “Revolving
Credit Facility” and, together with the Term Loan Facility, the “Facilities”),
each as described in the Summary of Proposed Terms and Conditions attached
hereto as Annex A (the “Term Sheet”); and
 

--------------------------------------------------------------------------------


 
(b) approximately $66 million of existing unrestricted cash and cash equivalents
of the Acquired Company and Holdings (the “Available Cash”).
 
Following the Merger, none of Holdings, the Borrowers, the Acquired Company or
any of their respective subsidiaries will have any debt outstanding except as
described in this paragraph, indebtedness outstanding under the existing 9.75%
Senior Notes due 2012 of Holdings (the “Senior Notes”) and certain other
exceptions set forth in the definitive Financing Documentation, and Holdings
will have no material assets other than its equity interest in the Borrowers. As
used below, the term “Borrowers” means both of the Borrowers prior to the Merger
and both of the Borrowers, together with the Acquired Company, after giving
effect to the Merger. As used herein, the term “Transactions” means,
collectively, the Merger, the Refinancing, the borrowings under the Facilities
and the payments of fees, commissions and expenses in connection with each of
the foregoing.
 
1. Commitments.
 
(a) You have requested that Wachovia Bank commit to provide the Facilities.
Wachovia Bank is pleased to advise you of its commitment to provide to the
Borrowers 100% of the principal amount of the Facilities (the “Commitments”), in
each case upon the terms and subject to the conditions set forth in this
Commitment Letter and in the Term Sheet.
 
(b) It is agreed that Wachovia Securities acting alone or through or with
affiliates selected by it, will act as the sole lead bookrunner and sole lead
arranger (in such capacity, the “Arranger”) for a syndicate of financial
institutions and other entities (such financial institutions and other entities
committing to the Facilities, including Wachovia Bank, the “Lenders”). It is
also agreed that Wachovia Bank will act as the sole and exclusive administrative
agent (in such capacity, the “Administrative Agent”) for the Facilities.
 
2. Conditions to Commitments. The Commitments of Wachovia Bank and the
undertakings of Wachovia Securities hereunder are subject to:
 
(a) your written acceptance, and compliance with the terms and conditions, of a
letter dated the date hereof from the Wachovia Parties to you (the “Fee Letter”)
pursuant to which you agree to pay, or cause to be paid, to the Wachovia Parties
certain fees and expenses and to fulfill certain other obligations in connection
with the Facilities to the extent that you have accepted this Commitment Letter
with respect to such Facilities;
 
(b) our being satisfied that, after the date hereof and until the earlier of (i)
completion of a successful syndication of the Facilities and (ii) 90 days after
the Closing Date, neither of the Borrowers, nor Holdings, nor the Acquired
Company nor any of their respective subsidiaries shall have announced, arranged,
syndicated or issued any debt financing (including convertible securities)
without our prior written consent, other than the Facilities; and
 
PAGE 2

--------------------------------------------------------------------------------


 
(c) since March 31, 2007, there not having occurred any events which have had or
would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect (as defined below) with respect to either (i) Holdings
and its subsidiaries, taken as a whole, or (ii) the Acquired Company and its
subsidiaries, taken as a whole. For purposes of this Commitment Letter, the Term
Sheet and the Fee Letter, the term “Material Adverse Effect” means, with respect
to any person, any material adverse effect on (A) the business, financial
condition or results of operations of such person and its subsidiaries, taken as
a whole, or (B) the ability of such person or its subsidiary to perform their
respective obligations under the Merger Agreement; provided, however, that none
of the following shall be deemed, either alone or in combination, to constitute,
and none of the following shall be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (1) any failure by such
person or any of its subsidiaries to meet any internal or published projections,
forecasts, or revenue or earnings predictions for any period ending prior to, on
or after the date of the Merger Agreement (it being understood that this clause
(1) does not and shall not be deemed to apply to the underlying cause or causes
of any such failure); (2) any adverse change, effect, event, occurrence, state
of facts or development to the extent attributable to the announcement or
pendency of the Merger including (I) the absence of consents, waivers or
approvals relating to the Merger from any governmental entity or other person or
(II) any litigation brought by any shareholders of such person in connection
with the Merger Agreement or any of the Transactions; (3) any adverse change,
effect, event, occurrence, state of facts or development attributable to
conditions generally affecting (I) the telecommunications industry as a whole
that are not specifically related to such person and its subsidiaries and do not
have a materially disproportionate adverse effect on such person and its
subsidiaries, taken as a whole, or (II) the United States economy as a whole,
including, changes in economic and financial markets and regulatory or political
conditions, whether resulting from acts of terrorism, war, natural disaster or
otherwise, that do not have a materially disproportionate adverse effect on the
such person and its subsidiaries, taken as a whole; (4) any change in the market
price or trading volume of such person’s securities; (5) any adverse change,
effect, event, occurrence, state of facts or development arising from or
relating to any change in GAAP or any change in applicable laws or the
interpretation or enforcement thereof that, in each case, do not have a
materially disproportionate adverse effect on such person and its subsidiaries,
taken as a whole; (6) with respect to the Acquired Company and its subsidiaries,
any change, occurrence, development, event, series of events or circumstance
arising out of, resulting from or attributable to any action taken or threatened
to be taken by any member(s) of the Bulldog Group (as defined in the Merger
Agreement) in connection with the Acquired Company’s 2007 annual meeting of
shareholders, the Merger Agreement or any of the Transactions, or any related
matter; (7) any costs or expenses incurred or accrued by such person and its
subsidiaries in connection with the Merger Agreement or any of the Transactions;
and (8) any actions taken, or failures to take action, or such other changes,
occurrences, developments, events, series of events or circumstances, (I) with
respect to the Acquired Company and its subsidiaries, to which Holdings has
consented in writing, or the failure of the Acquired Company to take any action
referred to in Section 6.1 of the Merger Agreement due to Holding’s withholding
of consent or (II) with respect to Holdings and its subsidiaries, to which the
Acquired Company has consented in writing, or the failure of Holdings to take
any action referred to in Section 6.2 of the Merger Agreement due to the
Acquired Company’s withholding of consent.
 
3. Syndication.


(a) You agree to actively assist us in achieving a timely syndication of the
Facilities that is satisfactory to us, which we intend to conduct before the
closing of the Facilities (but which we reserve the right to conduct, and
continue to conduct, after the closing of the Facilities), and you agree that we
shall have had a reasonable opportunity and reasonable period of time in which
to complete such syndication (which shall be at least 30 days). To assist us in
our syndication efforts, you agree, upon our request, to (i) provide, and cause
your affiliates, advisors and, to the extent possible using your reasonable best
efforts, the Acquired Company to provide, to the Arranger and each of the
Lenders all information reasonably requested to successfully complete the
syndication, (ii) assist, and cause your affiliates, advisors and, to the extent
possible using your reasonable best efforts, the Acquired Company to assist, the
Arranger in the preparation of one or more confidential information memoranda
and other marketing materials to be used in connection with the syndication,
(iii) make available (including at one or more meetings of prospective Lenders)
your representatives and, to the extent possible using your reasonable best
efforts, representatives of the Acquired Company on reasonable prior notice and
at reasonable times and places, (iv) use your reasonable best efforts to ensure
that the Facilities have received a rating from Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”), at least 30 days prior to the Closing Date
and (v) use your reasonable best efforts to assist our syndication efforts
through your existing lending relationships.
 
PAGE 3

--------------------------------------------------------------------------------


 
(b) The Arranger and/or one or more of its affiliates will exclusively manage
all aspects of the syndication of the Facilities (in consultation with you),
including decisions as to the selection and number of potential Lenders to be
approached, when they will be approached, whose commitments will be accepted,
when they will participate and the final allocations of the commitments and any
related fees among the Lenders, and the Arranger will exclusively perform all
functions and exercise all authority as is customarily performed and exercised
in such capacities. Any agent or arranger or other titles or roles awarded to
other Lenders are subject to the Arranger’s prior written approval. You agree
that no Lender will receive compensation outside the terms contained herein and
in the Fee Letter in order to obtain its commitment to participate in the
Facilities and that the Arranger shall have sole discretion with respect to the
allocation and distribution of fees among the Lenders.
 
4. Information
 
(a) You hereby represent and warrant that (i) all information (other than the
Projections, as defined below) concerning the Borrowers, Holdings, the Acquired
Company and their respective subsidiaries and the Transactions (the
“Information”) that has been or will be made available to the Wachovia Parties
or the Lenders by you, the Acquired Company or any of your or its respective
representatives, subsidiaries or affiliates is, or will be when furnished,
complete and correct in all material respects and does not, or will not when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements are made,
and (ii) all financial projections concerning the Borrowers, Holdings, the
Acquired Company and their respective subsidiaries that have been or will be
made available to the Wachovia Parties or the Lenders by you, the Acquired
Company or any of your or its respective representatives, subsidiaries or
affiliates (the “Projections”) have been or will be prepared in good faith based
upon reasonable assumptions at the time they were made. You agree to supplement,
or cause to be supplemented, the Information and the Projections from time to
time until the Closing Date and, if requested by the Arranger, for a period
after the Closing Date, such period to end upon the completion of a successful
syndication of the Facilities so that the conditions and representations and
warranties contained in the preceding sentence remain correct in all material
respects. In syndicating the Facilities, we will be entitled to use and rely
primarily on the Information and the Projections without responsibility for
independent check or verification thereof.
 
(b) You hereby acknowledge and agree that the Wachovia Parties will make
available the Information, Projections and other marketing materials and
presentations, including confidential information memoranda (collectively, the
“Informational Materials”), to the potential Lenders by posting the
Informational Materials on SyndTrak Online or by other similar electronic means
(collectively, the “Electronic Means”). You hereby further acknowledge and agree
that (i) potential Lenders (the “Public Lenders”) may not wish to receive
material non-public information with respect to the Borrowers, Holdings, the
Acquired Company and their respective subsidiaries or any of their respective
securities, (ii) you will assist, and cause your affiliates, advisors, and to
the extent possible using your reasonable best efforts, the Acquired Company to
assist, the Arranger in the preparation of Informational Materials to be used in
connection with the syndication of the Facilities to Public Lenders, which will
only include data and materials that are either (A) publicly available or (B)
not material with respect to the Borrowers, Holdings, the Acquired Company and
their respective subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws (such Informational Materials
and any other information, data and materials, collectively, “Public
Information”), (iii) you will identify and conspicuously mark any Informational
Materials that consist solely of Public Information as “PUBLIC”, and (iv) you
will identify and conspicuously mark any Informational Materials that include
any information, data and materials that are not Public Information as “PRIVATE
AND CONFIDENTIAL”.
 
PAGE 4

--------------------------------------------------------------------------------


 
5. Indemnification.
 
(a) Each of you hereby jointly and severally agrees to indemnify and hold
harmless the Wachovia Parties and each of their respective affiliates,
directors, officers, employees, partners, representatives and agents and each of
their respective heirs, successors and assigns (each, an “Indemnified Party”)
from and against any and all actions, suits, losses, claims, damages,
liabilities and expenses of any kind or nature, joint or several, to which such
Indemnified Party may become subject, related to or arising out of (i) any
element of the Transactions, including, without limitation, the execution and
delivery of this Commitment Letter, the Financing Documentation (as defined in
Annex A) and the closing of the Transactions and (ii) the use or the
contemplated use of the proceeds of the Facilities, and to reimburse any
Indemnified Party for all out-of-pocket expenses (including reasonable
attorneys’ fees, expenses and charges) on demand as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom; provided that
no Indemnified Party shall have any right to indemnification for any of the
foregoing to the extent resulting from its own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. This Commitment Letter is addressed solely to you, and
none of the Wachovia Parties nor any other Indemnified Party shall be liable to
you, your affiliates or any other person for any indirect or consequential
damages that may be alleged as a result of this Commitment Letter or any element
of the Transactions or in respect of transmission of Informational Materials by
Electronic Means.
 
(b) You shall not settle any such claim or action arising out of the
Transactions without the prior written consent of each Indemnified Party
affected thereby, which consent will not be unreasonably withheld, unless such
settlement provides for a full and unconditional release of all liabilities
arising out of such claim or action against such Indemnified Party and does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party.
 
(c) You agree that no Indemnified Party shall have any liability to you or any
person asserting claims by or on behalf of you in connection with or as a result
of the Commitments or any matter referred to in this Commitment Letter except to
the extent that any losses, claims, damages, liabilities or expenses incurred by
you results from the gross negligence or willful misconduct of the Wachovia
Parties in performing the services that are the subject of this Commitment
Letter.
 
6. Confidentiality. This Commitment Letter and the Fee Letter, together with the
contents hereof and thereof, are confidential and, except for the disclosure
hereof or thereof on a confidential basis to your accountants, attorneys and
other professional advisors retained in connection with the Transactions or as
otherwise required by law, may not be disclosed by you in whole or in part to
any person or entity without our prior written consent; provided that it is
understood and agreed that you may disclose, after your acceptance of this
Commitment Letter, and the Fee Letter, (a) this Commitment Letter, but not the
Fee Letter, on a confidential basis to the board of directors, officers and
advisors of the Acquired Company in connection with their consideration of the
Transactions and (b) such documents (excluding the Fee Letter) in any required
filings with the Securities and Exchange Commission and other applicable
regulatory authorities and stock exchanges. In addition, the Wachovia Parties
shall be permitted to use information related to the syndication and arrangement
of the Facilities in connection with obtaining a CUSIP number, marketing, press
releases or other transactional announcements or updates provided to investor or
trade publications, subject to confidentiality obligations or disclosure
restrictions reasonably requested by you. Furthermore, the Wachovia Parties
hereby notify you that pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot
Act”), each of them is required to obtain, verify and record information that
identifies you in accordance with the Patriot Act. Prior to the Closing Date,
Wachovia Bank and Wachovia Securities shall have the right to review and approve
any public announcement or public filing made by you, or the Acquired Company or
its representatives after the date hereof relating to the Facilities or to any
of the Wachovia Parties in connection therewith, before any such announcement or
filing is made (such approval not to be unreasonably withheld or delayed).
 
PAGE 5

--------------------------------------------------------------------------------


 
7. Other Services.
 
(a) Nothing contained herein shall limit or preclude the Wachovia Parties or any
of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor in, any party whatsoever, including, without limitation, any
competitor, supplier or customer of you, the Acquired Company or any of your or
its affiliates, or any other party that may have interests different than or
adverse to such parties.
 
(b) You acknowledge that the Arranger and its affiliates (the term “Arranger” as
used in this paragraph being understood to include such affiliates) may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies with which you, the Acquired Company or
your or its respective affiliates may have conflicting interests regarding the
Transactions and otherwise and that the Arranger may act as it deems appropriate
in acting in such capacities. You and your affiliates further acknowledge and
agree that in connection with all aspects of the Transactions and the
transactions contemplated by this Commitment Letter, you and your affiliates, on
the one hand, and the Arranger, on the other hand, have an arm’s length business
relationship that creates no fiduciary duty on the part of the Arranger and each
expressly disclaims any fiduciary relationship. The Arranger will not use
confidential information obtained from you or the Acquired Company in connection
with the performance by the Arranger of services for other companies and will
not furnish any such information to other companies. You also acknowledge that
the Arranger has no obligation in connection with the Transactions to use, or to
furnish to you, the Acquired Company or your or its respective subsidiaries,
confidential information obtained from other companies or entities.
 
8. Expiration of Commitments. This Commitment Letter and the Commitments of
Wachovia Bank and the undertakings of Wachovia Securities set forth herein
shall, in the event this Commitment Letter is accepted by you as provided in the
last paragraph hereof, automatically terminate without further action or notice
at 5:00 p.m. (Eastern Standard Time) on July 1, 2008 (the “Expiration Date”), if
the Closing Date shall not have occurred by such time.
 
9. Survival and Joint and Several Liability of Acquired Company and Guarantors.
 
(a) The sections of this Commitment Letter relating to Indemnification,
Confidentiality and Other Services shall survive any termination or expiration
of this Commitment Letter or the Commitments of Wachovia Bank or the
undertakings of Wachovia Securities set forth herein, and the Sections relating
to Syndication and Information shall survive until completion of the syndication
of the Facilities.
 
(b) You hereby agree to cause the Acquired Company and the Guarantors (as
defined in Annex A) to become jointly and severally liable, effective upon the
Closing Date, for any and all liabilities and obligations of you relating to or
arising out of any of your duties, responsibilities and obligations hereunder.
 
PAGE 6

--------------------------------------------------------------------------------


 
10. Governing Law, Etc. This Commitment Letter, together with the Term Sheet,
and the Fee Letter, embody the entire agreement and understanding among the
Wachovia Parties and you with respect to the specific matters set forth above
and supersede all prior agreements and understandings relating to the subject
matter hereof, including, without limitation, the prior commitment letter, term
sheet and fee letter from the Wachovia Parties to you dated as of June 27, 2007
(the “Prior Commitment Documents”). Upon acceptance of this Commitment Letter,
together with the Term Sheet, and the Fee Letter by you, the Prior Commitment
Documents shall be terminated and will be of no further force and effect. No
party has been authorized by any of the Wachovia Parties to make any oral or
written statements inconsistent with this Commitment Letter. This Commitment
Letter and the Fee Letter shall not be assignable by you without the prior
written consent of the Wachovia Parties, and any purported assignment without
such consent shall be void. This Commitment Letter is intended to be for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto, the
Lenders and, with respect to the indemnification provided under the heading
“Indemnification,” each Indemnified Party. This Commitment Letter may be
executed in separate counterparts and delivery of an executed signature page of
this Commitment Letter by facsimile or electronic mail shall be effective as
delivery of manually executed counterpart hereof; provided that such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof. This Commitment Letter may only be amended or modified by an
agreement in writing signed by each of you and the Wachovia Parties, and shall
remain in full force and effect and not be superseded by any other documentation
(including definitive Financing Documentation) unless such other documentation
is signed by each of you and the Wachovia Parties and expressly states that this
Commitment Letter is superseded thereby. This Commitment Letter shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction will be required thereby. The
parties hereby waive any right to trial by jury with respect to any claim or
action arising out of this Commitment Letter. The parties hereto hereby submit
to the non-exclusive jurisdiction of the federal and New York State courts
located in the City of New York (and appellate courts thereof) in connection
with any dispute related to this Commitment Letter or any of the matters
contemplated hereby, and agree that service of any process, summons, notice or
document by registered mail addressed to each of you or each of the Wachovia
Parties shall be effective service of process against each of you or each of the
Wachovia Parties for any suit, action or proceeding relating to any such
dispute. The parties hereto irrevocably and unconditionally waive any objection
to the laying of such venue of any such suit, action or proceeding brought in
any such court and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction each of you or each of the Wachovia Parties are or may be
subject by suit upon judgment.
 
[Signature Pages Follow]
 
PAGE 7

--------------------------------------------------------------------------------


 
If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Arranger, together with executed counterparts of the Fee
Letter by no later than 5:00 p.m. (Eastern Standard Time) on July 2, 2007. This
Commitment Letter, the Commitments of Wachovia Bank and the undertakings of
Wachovia Securities set forth herein and the agreement of the Arranger to
provide the services set forth herein, shall automatically terminate at such
time without further action or notice unless signed counterparts of this
Commitment Letter and the Fee Letter shall have been delivered to the Arranger
in accordance with the terms of the immediately preceding sentence.
 

  Sincerely,         WACHOVIA BANK, NATIONAL ASSOCIATION  
   
   
    By:  
/s/ Mark Birenbaum
 

--------------------------------------------------------------------------------

Name: Mark Birenbaum   Title: Director


        WACHOVIA CAPITAL MARKETS, LLC  
   
   
    By:  
/s/ Mark Birenbaum
 

--------------------------------------------------------------------------------

Name: Mark Birenbaum   Title: Director

 

--------------------------------------------------------------------------------




Agreed to and accepted as of the date first
above written:


CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.




By:  /s/ Steven L. Childers  
Name: Steven L. Childers
Title: Chief Financial Officer


CONSOLIDATED COMMUNICATIONS, INC.




By:  /s/ Steven L. Childers  
Name: Steven L. Childers
Title: Chief Financial Officer


CONSOLIDATED COMMUNICATIONS ACQUISITION TEXAS, INC.




By:  /s/ Steven L. Childers  
Name: Steven L. Childers
Title: Chief Financial Officer


PAGE 9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------



ANNEX A


 
$950,000,000
SENIOR SECURED CREDIT FACILITIES
SUMMARY OF PROPOSED TERMS AND CONDITIONS
 
Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Summary of Proposed
Terms and Conditions is attached.
 


Borrowers:
Consolidated Communications, Inc. (the “CCI Borrower”) and Consolidated
Communications Acquisition Texas, Inc. (the “CCAT Borrower” and together with
the CCI Borrower, the “Borrowers”)
   
Sole Lead Arranger and Sole Bookrunner:
Wachovia Capital Markets, LLC will act as sole lead arranger and sole bookrunner
(in such capacity, the “Arranger”).
   
Lenders:
Wachovia Bank, National Association and a syndicate of financial institutions
and other entities (each a “Lender”, and collectively, the “Lenders”) arranged
by the Arranger in consultation with Holdings (as defined below).
   
Administrative Agent, Issuing Bank and Swingline Lender:
Wachovia Bank, National Association (in such capacity, the “Administrative
Agent”, the “Issuing Bank” or the “Swingline Lender”, as the case may be).
   
Facilities:
Senior secured credit facilities (the “Facilities”) in an aggregate principal
amount of up to $950,000,000, such Facilities to consist of:
 
(a)  Revolving Credit Facility. A six (6) year revolving credit facility (with
subfacilities for letters of credit and swingline loans, each in a maximum
amount to be mutually determined and on customary terms and conditions with
compensation to be agreed) in an aggregate principal amount of up to $50,000,000
(the “Revolving Credit Facility”); and
 
(b)  Term Loan Facility. A seven (7) year senior secured term loan facility (the
“Term Loan Facility”) in an aggregate principal amount of up to $900,000,000.
The Term Loan Facility shall be available in up to two (2) separate draws as
follows:
 
(i)  the first of such draws, in an aggregate principal amount of $760,000,000
(the “Initial Draw”), will be made on the Closing Date; and
 
(ii)  a subsequent draw in an aggregate principal amount of up to $140,000,000
(the “Delayed Draw”) may be requested by the Borrowers during the period after
the Closing Date until May 1, 2008 for the sole purpose of completing the Note
Redemption (as defined in Schedule II attached hereto); provided that the
Delayed Draw shall automatically terminate on May 1, 2008 if not funded prior to
such date.

 
PAGE 1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Use of Proceeds:
The Initial Draw, together with the Available Cash and, if applicable, the
Revolving Credit Facility, will be used on the Closing Date, to finance (a) a
portion of the aggregate consideration for the consummation of the Merger, and
(b) the Refinancing and (c) the payment of fees and expenses incurred in
connection with the Merger, the Refinancing and the Facilities (collectively,
the “Transactions”).
 
The Revolving Credit Facility will be used to provide ongoing working capital
and for other general corporate purposes of Holdings and its subsidiaries.
 
The Delayed Draw will be used solely for the Note Redemption and to pay fees and
expenses related to the Note Redemption.
   
Availability:
The Revolving Credit Facility will be available on a revolving basis from and
after the Closing Date until the final maturity date thereof.
   
Documentation:
The documentation for the Facilities will include, among other items, a credit
agreement (the “Credit Agreement”), guarantees and appropriate pledge, security,
mortgage and other collateral documents (collectively, the “Financing
Documentation”), all consistent with this Term Sheet; provided that the
Financing Documentation will not be in a form or upon terms that would impair
the availability of funding thereunder if the conditions to the Commitment
Letter (and the annexes and schedules thereto) are met. It is anticipated that
the Credit Agreement will be documented as an amendment and restatement of the
Borrowers’ existing Second Amended and Restated Credit Agreement dated as of
February 23, 2005 (as amended, restated, supplemented or otherwise modified
prior to the Closing Date, the “Existing Credit Facility”) among the Borrowers,
the lenders party thereto and the agents and arrangers identified therein.
   
Guarantors:
The obligations of the Borrowers under the Facilities and under any hedging
agreements entered into between any Loan Party (as defined below) and any
counterparty that is a Lender (or any affiliate thereof) at the time such
hedging agreement is executed will be unconditionally guaranteed, on a joint and
several basis, by Consolidated Communications Holdings, Inc. (“Holdings”) and
each existing and subsequently acquired or organized direct and indirect
subsidiary of Holdings (including, without limitation, the Acquired Company and
certain of its subsidiaries), other than Illinois Consolidated Telephone Company
(“ICTC”), North Pittsburgh Telephone Company (“NPTC”), Penn Telecom, Inc.
(“PTI”) or any such entity that is a Borrower (each a “Guarantor”; and such
guarantee being referred to herein as a “Guarantee”); provided that (a)
Guarantees by foreign subsidiaries will be required only to the extent such
Guarantees do not cause the incurrence of material tax costs, (b) at such time
as NPTC is no longer prohibited from being a Guarantor by the terms of the order
approving the Merger issued by the Pennsylvania Public Utility Commission, NPTC
shall be required to become a Guarantor and (c) at such time as PTI is no longer
prohibited from being a Guarantor by the terms of the order approving the Merger
issued by the Pennsylvania Public Utility Commission, PTI shall be required to
become a Guarantor. The Borrowers and the Guarantors are herein referred to as
the “Loan Parties,” and individually, as a “Loan Party.”

 
PAGE 2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Security:
There will be granted to the Administrative Agent, for the benefit of the
Lenders and any counterparty to any hedging agreement that is a Lender (or any
affiliate thereof) at the time such hedging agreement is executed, valid and
perfected first priority (subject to certain customary exceptions to be set
forth in the Financing Documentation and to be satisfactory to the
Administrative Agent) liens and security interests in all of the following:
 
(a)  all present and future capital stock or other membership, equity, ownership
or profit interests of or in (collectively, “Equity Interests”) each of the Loan
Parties (other than Holdings), ICTC, NPTC and PTI, and sixty-five percent (65%)
of the voting stock (and one hundred percent (100%) of the non-voting stock) of
all present and future first-tier foreign subsidiaries of any Loan Party (to the
extent, and for so long as, the pledge of any greater percentage or any other
foreign subsidiary would have material adverse tax consequences for Holdings);
and
 
(b)  substantially all of the tangible and intangible properties and assets
(including, without limitation, all equipment, inventory, accounts, deposit
accounts, licenses, contract and other intangible rights, investment property,
fixtures, cash, material owned real property interests, material leased real
property interests and material intellectual property and all proceeds of the
foregoing) of the Loan Parties.
 
All of the foregoing are collectively referred to as the “Collateral”. All such
security interests will be created pursuant to and will comply with Financing
Documentation reasonably satisfactory to the Administrative Agent. On the
Closing Date, such security interests will have become perfected (or
arrangements for the perfection thereof reasonably satisfactory to the
Administrative Agent will have been made). Notwithstanding the foregoing, (i)
assets will be excluded from the Collateral in circumstances where the
Administrative Agent and Holdings agree that the cost of obtaining a security
interest in such assets are excessive in relation to the value afforded thereby,
or if the granting of a security interest in such asset would be prohibited by
contract or applicable law, and (ii) if required under the terms of the
Indenture pursuant to which the Senior Notes were issued, the Senior Notes shall
be secured equally and ratably with the obligations of the Borrowers under the
Facilities on terms reasonably satisfactory to the Administrative Agent.
   
Final Maturity:
The final maturity of the Revolving Credit Facility will occur on the sixth
(6th) anniversary of the Closing Date (the “Revolving Credit Maturity Date”) and
the commitments with respect to the Revolving Credit Facility will automatically
terminate on such date.
 
The final maturity of the Term Loan Facility will occur on the seventh (7th)
anniversary of the Closing Date (the “Term Loan Maturity Date”).

 
PAGE 3

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Amortization:
The Revolving Credit Facility will be payable in full upon the Revolving Credit
Maturity Date.
 
The Term Loan Facility will be payable in full upon the Term Loan Maturity Date.
   
Incremental Term Loans:
The Borrowers will be entitled to incur additional term loans under a new term
facility that will be included in the Facilities (the “Incremental Term Loans”)
in an aggregate principal amount for all such Incremental Term Loans of up to
$250,000,000 with such Incremental Term Loans having the same Guarantees from
the Guarantors, and being secured on a pari passu basis by the same Collateral
as the other Facilities; provided that (a) no default or event of default will
exist immediately prior to or after giving effect thereto, (b) the other terms
and documentation in respect of any Incremental Term Loans, to the extent not
consistent with the Term Loan Facility, will be reasonably satisfactory to the
Administrative Agent and (c) no Lender will be required to provide any such
Incremental Term Loan.
 
The yield on the Incremental Term Loans (taking into account upfront fees
payable to the lenders making such Incremental Term Loans) may be higher than
the then-current yield on the Term Loan Facility, but in each case by no more
than 0.25% (it being understood that the Term Loan Facility pricing will be
increased and/or additional fees will be paid to Term Loan Facility lenders to
the extent necessary to satisfy such requirement).
   
Interest Rates and Fees:
Interest rates and fees in connection with the Facilities will be as specified
in the Fee Letter and on Schedule I attached hereto.
   
Mandatory Prepayments:
The Facilities will be required to be prepaid with:
(a)  100% of the net cash proceeds of the issuance or incurrence of debt by the
Borrowers or any of their respective subsidiaries, subject to baskets and other
exceptions to be mutually agreed upon;
 
(b)  100% of the net cash proceeds of all asset sales and other asset
dispositions (including insurance and condemnation recoveries) by the Borrowers
or any of their respective subsidiaries, subject to baskets, reinvestment
provisions and other limited exceptions to be mutually agreed upon;
 
(c)  An amount equal to 50% (the “Required Percentage”) of any Excess Subject
Payment Amount (as defined in Schedule II attached hereto); provided that the
Required Percentage shall be reduced to 0% at all times as the Total Net
Leverage Ratio (as defined in Schedule II attached hereto) is less than 3.00 to
1.00; and
 
(d)  During any Dividend Suspension Period (as defined in Schedule II attached
hereto) 50% of any increase in Available Cash (as defined in Schedule II
attached hereto) during the most recently ended fiscal quarter.
 
Any application of a mandatory prepayment will be applied to Loans outstanding
under the Term Loan Facility equal to the aggregate amount of such required
prepayments. Prepayments shall be applied first to Base Rate Loans and then
LIBOR Rate Loans, and so long as no default or event of default has occurred and
is continuing and the Borrowers deposit the amount of any applicable prepayment
with the Administrative Agent as collateral for the Loans, prepayment of any
LIBOR Rate Loan may be deferred until the end of the applicable interest period
to avoid breakage costs.

 
PAGE 4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Optional Prepayments and Commitment Reductions:
Advances under the Facilities may be prepaid and unused commitments under the
Revolving Credit Facility may be reduced at any time, in whole or in part, at
the option of the Borrowers, upon notice and in minimum principal amounts and in
multiples to be agreed upon, without premium or penalty (except LIBOR breakage
costs). Any optional prepayment of the Term Loan Facility will be applied as
directed by the Borrowers.
   
Conditions to Initial Extensions of Credit:
The making of the initial extensions of credit under the Facilities will be
subject to satisfaction of the conditions precedent set forth in Section 2 of
the Commitment Letter and in Schedule III attached hereto.
   
Conditions to Delayed Draw:
The Delayed Draw under the Facilities will be subject to the Senior Notes being
contemporaneously repurchased or redeemed in full in accordance with the terms
of the Indenture pursuant to which the Senior Notes were issued and all
applicable laws; and satisfactory review of all documentation relating to the
Note Redemption.
   
Conditions to All Extensions of Credit:
Each extension of credit under the Facilities will be subject to the (a) absence
of any default and (b) continued accuracy of representations and warranties in
all material respects (except to the extent that any such representation and
warranty is qualified by materiality).

 
PAGE 5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
 
Representations and Warranties:
Usual and customary for facilities of this type and such others as may be
reasonably requested by the Arranger, including, without limitation, (which will
be applicable to Holdings and its subsidiaries and be subject to materiality
thresholds and exceptions to be mutually agreed): corporate status; corporate
power and authority; due authorization and non-contravention; governmental
approval and regulations; validity and enforceability; financial information; no
Material Adverse Effect; absence of material litigation; compliance with laws
(including Regulations U and X, Investment Company Act, the Patriot Act,
environmental laws and as to not being a sanctioned person) and material
agreements; capital structure and capitalization; ownership or properties;
payment of taxes; ERISA; environmental regulations and liabilities; accuracy of
disclosure; insurance; labor matters; solvency; and liens.
   
Affirmative Covenants:
Usual and customary for facilities of this type and such others as may be
reasonably requested by the Arranger, including, without limitation, (which will
be applicable to Holdings and its subsidiaries and be subject to materiality
thresholds and exceptions to be mutually agreed): financial information
(including annual audited and quarterly unaudited financial statements and
annual updated budgets) and reporting (notices of defaults, litigation and other
material events); compliance with laws and regulations (including environmental
laws, ERISA and the Patriot Act); maintenance of property and insurance;
maintenance of books and records; visitation rights; information regarding
collateral; existence and conduct of business; performance of obligations;
casualty and condemnation; additional collateral; further assurances; use of
proceeds; payment of taxes; equal and ratable security for obligations under the
Facilities; additional guarantees; and subordination of intercompany loans.
   
Negative Covenants:
Subject to the immediately following section below, usual and customary for
facilities of this type and such others as may be reasonably requested by the
Arranger, including, without limitation, (which will be applicable to Holdings
and its subsidiaries and be subject to materiality thresholds and exceptions to
be mutually agreed): limitation on debt (including issuance of certain equity
securities); limitation on liens; limitation on mergers and other fundamental
changes; limitation on changes in line of business; limitations on assets and
actions of Holdings; limitation on investments, loans, advances, guarantees and
acquisitions (subject to Permitted Acquisitions described below); limitation on
asset sales; limitation on sale-leaseback transactions; limitation on (a)
dividends, distributions, redemptions and repurchases of equity interests and
(b) prepayments, redemptions and purchases of subordinated and certain other
debt (in each case described in the foregoing clause (a) and (b), excluding
permitted Subject Payments); limitation on transactions with affiliates;
limitation on further negative pledges; limitation on dividend and other payment
restrictions affecting subsidiaries; limitation on amendment of organic
documents and material contracts; no violation of anti-terrorism laws.

 
PAGE 6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Permitted Acquisitions:
The Borrowers and their subsidiaries shall be permitted to make non-hostile
acquisitions in the existing lines of business of the Borrower and their
subsidiaries, subject to satisfaction of the following conditions precedent: (a)
prior to and after giving effect to each acquisition, no default or event of
default shall have occurred and be continuing under the Financing Documentation,
(b) the Borrowers shall demonstrate pro forma compliance with the financial
covenants both prior to and after giving effect to the proposed acquisition (or
series of related acquisitions) and any financing relating thereto, (c) the
Borrowers shall provide customary advance written notice to the Administrative
Agent and (d) at all times when the Total Net Leverage Ratio equals or exceeds
4.00 to 1.00, the total cash consideration (including any assumed debt) in
respect of all acquisitions consummated during the term of the Facilities
(excluding any acquisitions permitted pursuant to the following proviso) shall
not exceed $250,000,000 in the aggregate (the “Acquisition Limit”); provided
that the Acquisition Limit shall not apply to any acquisition (or series of
related acquisitions) (i) which causes the Total Net Leverage Ratio, calculated
on a pro forma basis after giving effect to such acquisition (or series of
related acquisitions) and any financing relating thereto, to be lower than the
Total Net Leverage Ratio calculated immediately prior to giving effect to such
acquisition (or series of related acquisitions) or (ii) which is consummated at
any time when the Total Net Leverage Ratio is less than 4.00 to 1.00.
   
Financial Covenants:
(a) Maximum Total Net Leverage Ratio (5.50 to 1.00; provided that on the fiscal
quarter end occurring immediately after the first anniversary of the Closing
Date (such date, the “Step-Down Date”), the Maximum Total Net Leverage Ratio
will step-down to 5.25 to 1.00); and
 
(b) Minimum Interest Coverage Ratio (2.25 to 1.00).
 
The financial covenants will apply to Holdings and its subsidiaries on a
consolidated basis, with definitions set forth on Schedule II hereto and as
otherwise mutually agreed.
   
Required Interest Rate Hedging:
The Borrowers will obtain interest rate protection from one or more Lenders or
others acceptable to the Arranger in respect of not less than fifty percent
(50%) of the Term Loan Facility for at least two (2) years on terms to be agreed
in the Financing Documentation.
   
Events of Default:
Usual and customary for facilities of this type and such others as may be
reasonably requested by the Arranger, including, without limitation, (which will
be applicable to Holdings and its subsidiaries and be subject to materiality
thresholds and exceptions to be mutually agreed): non-payment of obligations;
breach of representation or warranty; non-performance of covenants and
obligations; default on other material debt (including secured hedging
agreements); material judgments; ERISA; change of control (to be defined as
mutually agreed); bankruptcy or insolvency; actual or asserted invalidity or
unenforceability of the Financing Documentation or liens securing obligations
under the Financing Documentation; or impairment of security.
   
Yield Protection and Increased Costs:
Usual and customary for facilities of this type.

 
PAGE 7

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Assignments and Participations:
Each Lender will, subject in certain circumstances to the approval of the
Administrative Agent and the Borrowers (such consents not to be unreasonably
withheld or delayed), be permitted to make assignments in acceptable minimum
amounts; provided that no consent by the Borrowers shall be required for
assignments (a) during the period commencing on the Closing Date and ending on
the date that is ninety (90) days following the Closing Date, (b) to a Lender,
an affiliate of a Lender or an approved fund, or (c) after the occurrence and
during the continuance of an event of default. Participations will be permitted
without the consent of the Borrowers or the Administrative Agent.
   
Required Lenders:
On any date of determination, those Lenders who collectively hold more than
fifty percent (50%) of the outstanding loans and unfunded commitments under the
Facilities, or if the Facilities have been terminated, those Lenders who
collectively hold more than fifty percent (50%) of the aggregate outstandings
(the “Required Lenders”).
   
Amendments and Waivers:
Amendments and waivers of the provisions of the Financing Documentation will
require the approval of the Required Lenders, except that the consent of all the
Lenders affected thereby will be required with respect to (a) increases in the
commitment of such Lenders, (b) reductions of principal, interest or fees, (c)
extensions of scheduled maturities or times for payment, (d) changes in the
voting percentages and (e) releases of all or substantially all of the value of
the Collateral or Guarantees (other than in connection with transactions
permitted pursuant to the Financing Documentation).
   
Indemnification:
The Loan Parties will indemnify the Arranger, the Administrative Agent, each of
the Lenders and their respective affiliates, partners, directors, officers,
agents and advisors and hold them harmless from and against all liabilities,
damages, claims, costs, expenses (including reasonable fees, disbursements,
settlement costs and other charges of counsel) relating to the Transactions or
any transactions related thereto and the Borrowers’ use of the loan proceeds or
the commitments; provided, that such indemnity will not, as to any indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnitee.
   
Expenses:
The Loan Parties will reimburse the Arranger and the Administrative Agent (and
all Lenders in the case of enforcement costs and documentary taxes) for all
reasonable out-of-pocket costs and expenses in connection with the syndication,
negotiation, execution, delivery and administration of the Financing
Documentation and any amendment or waiver with respect thereto.
   
Governing Law and Forum:
New York.

 
PAGE 8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Waiver of Jury Trial and Punitive and Consequential Damages:
All parties to the Financing Documentation waive the right to trial by jury and
the right to claim punitive or consequential damages.
   
Counsel for the Arranger:
Kennedy Covington Lobdell & Hickman, L.L.P.

 
PAGE 9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
SCHEDULE I TO ANNEX A


INTEREST AND FEES


Interest:
At the Borrowers’ option, loans will bear interest based on the Base Rate or
LIBOR, as described below:
     
A. Base Rate Option
     
Interest will be at the Base Rate plus the applicable Interest Margin (as
described below). The “Base Rate” is defined as the higher of (a) the Federal
Funds Rate, as published by the Federal Reserve Bank of New York plus 1/2 of 1%
and (b) the prime commercial lending rate of the Administrative Agent, as
established from time to time at is principal U.S. office (which such rate is an
index or base rate and will not necessarily be its lowest or best rate charged
to its customers or other banks). Interest shall be payable quarterly in arrears
and (i) with respect to Base Rate Loans based on the Federal Funds Rate, shall
be calculated on the basis of the actual number of days elapsed in a year of 360
days and (ii) with respect to Base Rate loans based on the prime commercial
lending rate of the Administrative Agent, shall be calculated on the basis of
the actual number of days elapsed in a year of 365/366 days.
     
Base Rate borrowings will be made on same day notice and will be in minimum
amounts to be agreed upon.
     
B. LIBOR Option
     
Interest will be determined for periods (“Interest Periods”) of one, two, three
or six months (or nine or twelve months if agreed to by all relevant Lenders) as
selected by the Borrowers and will be at an annual rate equal to the London
Interbank Offered Rate (“LIBOR”) for the corresponding deposits of U.S. dollars
plus the applicable Interest Margin (as described below). LIBOR will be
determined by the Administrative Agent at the start of each Interest Period and
will be fixed through such period. Interest will be paid at the end of each
Interest Period or, in the case of Interest Periods longer than three months,
quarterly, and will be calculated on the basis of the actual number of days
elapsed in a year of 360 days. LIBOR will be adjusted for maximum statutory
reserve requirements (if any).
     
LIBOR borrowings will be made on three business days’ prior notice and will be
in minimum amounts to be agreed upon.
     
Swingline loans will bear interest at the Base Rate plus the applicable Interest
Margin.
   
Default Interest:
(a) Automatically upon the occurrence and during the continuance of any payment
event of default or upon a bankruptcy event of default of the Borrowers or any
other Loan Party, or (b) at the election of the Required Lenders, upon the
occurrence and during the continuance of any other event of default, all amounts
due and payable with respect to any loan hereunder shall bear interest at a rate
per annum of two percent (2%) in excess of the rate then applicable to such loan
(including the applicable Interest Margin) and shall be payable on demand of the
Administrative Agent.

 
PAGE 1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
Interest Margins:
The initial applicable Interest Margin will be:
     
(a) in the case of the Revolving Credit Facility, 2.00% for LIBOR Rate loans and
1.00% for Base Rate loans; and
     
(b) in the case of the Term Loan Facility, 2.00% for LIBOR Rate loans and 1.00%
for Base Rate loans;
     
provided that after the date on which the Borrowers will have delivered
financial statements for the first full fiscal quarter after the Closing Date,
the Interest Margin with respect to the Revolving Credit Facility will be
determined in accordance with the applicable pricing grid to be agreed.
   
Commitment Fees:
(a) Revolving Credit Facility. A commitment fee (the “Revolving Credit
Commitment Fee”) will accrue on the unused amounts of the commitments under the
Revolving Credit Facility. Swingline loans will, for purposes of the commitment
fee calculations only, not be deemed to be a utilization of the Revolving Credit
Facility. Such Revolving Credit Commitment Fee will initially be 0.50% per annum
and after delivery of financial statements for the first full fiscal quarter
ending after the Closing Date will be determined in accordance with the
applicable pricing grid to be agreed. The Revolving Credit Commitment Fee will
be payable quarterly in arrears (calculated on a 360-day basis) for the account
of the Lenders under the Facilities and will accrue on the Closing Date.
     
(b) Delayed Draw. A commitment fee (the “Delayed Draw Commitment Fee” will
accrue on the unused amounts of the commitments under the Delayed Draw at a rate
per annum of 1.00%. The Delayed Draw Commitment Fee will be payable quarterly in
arrears (calculated on a 360-day basis) for the account of the Lenders under the
Facilities and will accrue from the Closing Date.
   
Letter of Credit Fees:
The Borrowers will pay (a) the Issuing Bank, a fronting fee equal to 25.0 basis
points per annum and (b) the Lenders under the Revolving Credit Facility,
standby letter of credit participation fees equal to the Interest Margin for
LIBOR Rate loans under the Revolving Credit Facility, in each case, on the
undrawn amount of all outstanding letters of credit. In addition, the Borrowers
will pay the Issuing Bank customary issuance fees.

 
PAGE 2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
SCHEDULE II TO ANNEX A


CERTAIN DEFINED TERMS


“Available Cash” means, for any date of determination, for the period commencing
on the first day of the first full fiscal quarter commencing after the
restatement effective date of the Existing Credit Facility and ending on the
last day of the fiscal quarter most recently ended for which financial
statements have been delivered to the Administrative Agent pursuant to the terms
of the Financing Documentation, and amount equal to the sum (as calculated for
Holdings and its subsidiaries on a consolidated basis) of:


(a) consolidated EBITDA (to be defined in a manner consistent with the Existing
Credit Facility, with such conforming modifications as are mutually agreed to by
the Borrowers and the Arranger to permit add-backs associated with synergies
resulting from the Merger as well as other non-recurring expenses relating to
the integration of the Acquired Company) for such period;


minus


(b) to the extent not deducted in the determination of consolidated EBITDA, the
sum of the following, in each case, for such period: (i) non-cash dividend
income, (ii) consolidated interest expense, (iii) unfinanced capital
expenditures, (iv) cash income taxes, (v) scheduled principal payments of debt,
(vi) voluntary prepayments of debt, (vii) mandatory prepayments of the Term Loan
Facility described in clauses (c) and (d) of the section of the Term Sheet
entitled “Mandatory Prepayments” and net increases in the amount of outstanding
Loans under the Revolving Credit Facility, (viii) the cash cost of any
extraordinary or unusual losses or charges during such period, and (ix) all cash
payments made during such period on account of losses or charges expensed during
or prior to such period (to the extent not deducted in the determination of
consolidated EBITDA for such prior period);


plus 


(c) to the extent not included in the determination of consolidated EBITDA, (i)
cash interest income for such period, (ii) the cash amount realized in respect
of extraordinary or unusual gains during such period and (iii) net decreases in
the amount of outstanding Loans under the Revolving Credit Facility for such
period.


“Cumulative Available Cash” means (a) $23,697,000 plus (b) the sum of the
following (as calculated for Holdings and its subsidiaries, without duplication,
on a consolidated basis) for the period commencing on the first day of the first
full fiscal quarter commencing after the restatement effective date of the
Existing Credit Facility and ending on the last day of the fiscal quarter of
Holdings then most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to the terms of the Financing
Documentation: (i) Available Cash for such period minus (ii) the aggregate
amount of all Subject Payments paid after the restatement effective date of the
Existing Credit Facility.


“Dividend Suspension Period” means any period during which the Total Net
Leverage Ratio is greater than 5.25 to 1.00 (or any period during which the
Borrowers have failed to deliver a financial covenant compliance certificate
when required by the terms of the Financing Documentation); provided that on the
Step-Down Date (as defined above), such Total Net Leverage Ratio limitation will
step-down to 5.10 to 1.00.
 
PAGE 1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
“Excess Subject Payment Amount” means, for any fiscal quarter, the amount by
which the Subject Payments in such fiscal quarter exceeded the sum of (a)
$10,410,000 for any fiscal quarter ended after June 30, 2006 plus (b) the amount
of pro rata dividends paid on shares of Class A Common Stock of Holdings
reserved for issuance on the restatement effective date of the Existing Credit
Facility under Holdings’ restricted share plan plus (c) the amount of pro rata
dividends paid on shares of Class A Common Stock of Holdings issued pursuant to
the Merger Agreement.


“Note Redemption” means the repurchase or redemption in full of the Senior
Notes.


“Permitted Debt Redemptions” means the repurchase or redemption of the Senior
Notes (or any permitted refinancing thereof) with the proceeds of any Permitted
Distribution to Holdings from any Borrower; provided that (a) no Dividend
Suspension Period shall be in effect and (b) no default or event of default
shall have occurred and be continuing.


“Permitted Distributions” means any dividend or distribution (including any
redemption, acquisition, cancellation or termination of any equity interest)
made by Holdings to its shareholders on account of the capital stock owned
thereby (and any dividend or distribution (including any redemption,
acquisition, cancellation or termination of any equity interest) made by any
Borrower to Holdings to enable Holdings to fund any such dividend, distribution
or Permitted Debt Redemption); provided that (a) the amount thereof does not
exceed Cumulative Available Cash at the time of making such payment, (b) no
Dividend Suspension Period shall be in effect and (c) no default or event of
default shall have occurred and be continuing.


“Permitted Investments” means any investment not otherwise permitted, in an
amount not to exceed Cumulative Available Cash at the time any such investment
is made.


“Senior Notes” means the existing 9.75% Senior Notes due 2012 of Holdings.


“Subject Payments” means, for any period without duplication, the aggregate
amount of any Permitted Distributions during such period, Permitted Debt
Redemptions during such period and Permitted Investments during such period
(excluding the amount of any Permitted Distribution or Permitted Debt Redemption
funded with the proceeds of the Delayed Draw for the purposes of funding the
Note Redemption).


“Total Net Debt” means, at any date, consolidated debt as of such date, net of
the lesser of (a) the amount of cash and cash equivalents in excess of
$5,000,000 reflected on a consolidated balance sheet of Holdings as of such date
other than any such amount that would be classified, in accordance with
generally accepted accounting principles, as “restricted cash” (and excluding
the cash and cash equivalents of any subsidiary that is not a Loan Party to the
extent such subsidiary would be prohibited on such date from distributing such
cash to a Loan Party) and (b) $25,000,000.


“Total Net Leverage Ratio” means, at any date, the ratio of (a) Total Net Debt
as of such date to (b) consolidated EBITDA for the four (4) consecutive fiscal
quarters ending on or immediately prior to such date.


PAGE 2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 
SCHEDULE III TO ANNEX A


CONDITIONS
 
Conditions to Closing and
Initial Funding of the Facilities:
(a)  The Arranger will have received, in form and substance reasonably
satisfactory to the Arranger, (i) copies of documentation for the Merger and
other aspects of the Transactions, including the Merger Agreement and all
exhibits and schedules thereto, and (ii) evidence of all consents and approvals
required pursuant to the terms of the Merger Agreement, including the consent of
the board of directors of the Acquired Company. The Merger will have been
consummated in accordance with the terms and conditions of the Merger Agreement
without any waiver, modification or consent thereunder that is materially
adverse to the Lenders (as reasonably determined by the Arranger) unless
approved by the Arranger and no law or regulation will be applicable, or event
will have occurred, nor will any litigation or investigation be pending or
threatened, that could reasonably be expected to impose materially adverse
conditions or which could reasonably be expected to materially and adversely
affect the consummation of the Merger or any of the other Transactions.
     
(b)  Financing Documentation reflecting and consistent with (i) the terms and
conditions set forth herein and in the Term Sheet and (ii) otherwise reasonably
satisfactory to the Borrowers and the Arranger, will have been executed and
delivered, and the Administrative Agent will have received such customary legal
opinions, documents and other instruments as are customary for transactions of
this type including, without limitation, all necessary third party consents and
approvals (including, without limitation, all necessary regulatory approvals), a
certificate of the chief financial officer of Holdings as to the solvency of
each Loan Party after giving effect to each element of the Transactions and all
documents, instruments, reports and policies required to insure, perfect or
evidence the Administrative Agent’s first priority security interest in the
collateral securing the Facilities will have been executed and/or delivered and,
to the extent applicable, be in proper form for filing (including UCC and other
lien searches, intellectual property searches, insurance policies, surveys,
title reports and policies, appraisals and environmental reports), subject to
customary exceptions for post-closing completion of steps not practicable to be
completed sooner. All representations and warranties set forth in the Financing
Documentation shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality).

 
PAGE 1

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

 
(c)  The Arranger will have received, in form and substance reasonably
satisfactory to the Arranger, (i) copies of satisfactory audited consolidated
financial statements for the Acquired Company and its subsidiaries for the three
(3) fiscal years most recently ended for which financial statements are
available and interim unaudited financial statements for each quarterly period
ended since the last audited financial statements for which financial statements
are available, (ii) pro forma consolidated financial statements for Holdings and
its subsidiaries for the four (4) quarter period most recently ended prior to
the Closing Date for which financial statements are available giving
pro forma effect to the Transactions (prepared in accordance with Regulation S-X
under the Securities Act of 1933, as amended, and all other rules and
regulations of the SEC under such Securities Act, and including other
adjustments reasonably acceptable to the Arranger) and a pro forma balance sheet
of Holdings and its subsidiaries as of the Closing Date giving pro forma effect
to the Transactions and (iii) unless previously provided, projections prepared
by management of balance sheets, income statements and cashflow statements of
Holdings and its subsidiaries, which will be quarterly for the first fiscal year
after the Closing Date and annually thereafter for the term of the Facilities
(and which will not be inconsistent with information provided to the Arranger
prior to the delivery of the Commitment Letter).



PAGE 2

--------------------------------------------------------------------------------





